March 3, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
           JOSEPH COX AND ROXANNE TOMAIOLO, Appellants

NO. 14-14-01004-CV                          V.

 GALVESTON COUNTY WATER CONTROL & IMPROVEMENT DISTRICT
      #12 AND MUNICIPAL DISTRICT SERVICES, LLC, Appellees
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on September 22, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Joseph Cox and Roxanne Tomaiolo.


      We further order this decision certified below for observance.